Citation Nr: 0301887	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  96-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for a dental disorder.

2.	Entitlement to service connection for gynecomastia, 
including as secondary to herbicide exposure.

3.	Entitlement to a disability evaluation greater than 
assigned for post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.

4.	Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1966 to October 
1968, including combat service in Vietnam.  

This matter was last before the Board of Veterans' Appeals 
(Board) in April 1999, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Upon its last review, the Board 
denied the appellant's claim for service connection for a 
skin disorder, and remanded the appellant's then-pending 
claims of entitlement to service connection for a right knee 
disorder; defective hearing and tinnitus.  In rating 
decisions dated in August 2001 and December 2002, the RO 
granted service connection for the disorders that were the 
subject of the remand action.  Because the appellant has not 
filed a notice of disagreement as to any aspect of the 
granted issues, no appellate issue remains as to these 
claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (VA claims adjudication comprises several elements, 
with "downstream" elements not under the appellate 
jurisdiction arising from a notice of disagreement with an 
"upstream" element).

The Board further observes that although in its April 1999 
decision, it listed the appellant's claimed entitlement to 
service connection for "stomach problems," this claim was 
withdrawn by the appellant at a July 1995 personal hearing.  
The inclusion of the issue in April 1999 being an 
administrative error, no further action is warranted at this 
time.  


FINDINGS OF FACT

1.	The appellant is a veteran of combat.

2.	The appellant does not have a dental disability.

3.	The appellant's gynecomastia is not a disability, and is 
not related to presumed in-service exposure to an 
herbicide or any other incident of active service.

4.	The appellant's PTSD is characterized by definite 
impairment in the ability to maintain relationships with 
others.

5.	The appellant's malaria is inactive, and is not shown to 
result in spleen, liver, or cerebral damage, or impairment 
of earning capacity.  


CONCLUSIONS OF LAW

1.	A grant of service connection for a dental disorder is not 
appropriate.  38 U.S.C.A §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303 (2001).

2.	A grant of service connection for gynecomastia is not 
appropriate.  38 U.S.C.A §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303 (2001).

3.	The criteria for the assignment of a 30 percent rating for 
PTSD are approximated.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.7, 4.16(c), 4.130, Diagnostic Codes 9400 
and 9411 (effective November 7, 1996).  
4.	The criteria for an increased evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1996)(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhancing the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  See generally VCAA; see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in September 1994, setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of claims of service connection.  The general 
advisement was reiterated in the Statement of the Case dated 
in December 1994 as well as in Supplemental Statements of the 
Case dated in  September 1995, January 1996, July 1998 and 
August 2001.  It cannot be doubted that the appellant was 
also aware of the general law pertaining to his claims and 
the state of the record upon receipt of the Board's remand 
action in April 1999.

Additionally, by letters dated in May 1999 and April 2001, 
the appellant was specifically apprised of evidence which 
would substantiate his claims, as well as his responsibility 
to provide such evidence.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, upon the appellant's June 
1994 and June 1995 reports that he had been treated for the 
disorders at issue by a private medical clinic, VA obtained 
the cited treatment records. 

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.§ 5103A (d).  The 
appellant has been afforded VA mental disorders examinations 
in August 1994; August 1995, and June 2000.  A general 
medical examination was conducted in August 1994; an 
infectious disease examination was held in May 2000; a dental 
examination in June 2000, and a endocrinal examination was 
held in May 2001.



Given the extensive development undertaken by the both the RO 
and the Board; the fact that the appellant has pointed to no 
other evidence which has not been obtained; and the 
disposition favorable to the appellant with regard to the 
PTSD rating claim, the Board finds that the record is ready 
for appellate review.  


The Merits of the Claim

Service Connection

As noted, the appellant seeks service connection for a dental 
disorder and for gynecomastia.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Dental disorder:

The appellant's primary contention is that while in service 
in Vietnam, he was riding a vehicle that stuck a landmine, 
causing his teeth to strike the driver's wheel. He alleges 
that this incident loosened his teeth, and that from that 
point, he began to have dental difficulties.  

Having carefully examined all of the evidence of record, 
including the appellant's testimony, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.  

It is now well-settled law that entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Prinicipi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  

As it pertains to dental disorders, the statutory presumption 
of soundness of condition at the time of entrance into active 
service will not be applicable in cases of dental conditions 
not disabling to a compensable degree.  Each missing or 
defective tooth and each disease of the investing tissues 
will be considered separately in determining service 
connection.  38 C.F.R. § 3.381.  A separate rating is 
required for dental trauma, even if service connection has 
been granted for numerous teeth. 38 C.F.R. § 3.381(e).  A 
veteran is entitled to outpatient dental services and 
treatment, and related dental appliances, as often as may be 
found necessary, and regardless of when his application was 
filed, if his service-connected dental condition is due to 
combat wounds or other service trauma, known as "Class II(a)" 
VA dental benefits.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161(c).

In this matter, the appellant was afforded a VA dental 
examination in June 2000.  Upon examination of the 
appellant's VA claims folder, the examiner noted that the 
appellant's service entrance dental examination revealed that 
shortly after he entered military service, the appellant was 
noted to have had numerous missing teeth, and that this 
condition was treated by military physicians with upper and 
lower removable partial plates.  The examiner also noted that 
upon the appellant's return from Vietnam, military physicians 
performed "extensive dental work."  

It is beyond question that the appellant is a veteran of 
combat.  As such, his account of what occurred in service 
must be accepted as conclusive as to its actual occurrence 
and no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  See Zarycki v. Brown, 6 
Vet. App. 91 (1993).  However, the presumption afforded to 
the appellant only pertains to the question as to what 
occurred in service and does not pertain to the determination 
as to whether there is evidence of a current disability.  
Maxson v. West, 12 Vet. App. 453, 460 (1999); affirmed Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA's Schedule for Rating Disabilities provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.120 
or § 17.123. 38 C.F.R. § 4.149.

Here, the VA dental examination of June 2000 reveals that the 
appellant does not have a dental disability, assuming that 
his account of the in-service incident is true.  The examiner 
found that "any problems that occurred before June 1968, 
including the mine explosion and the alleged teeth loosening, 
were corrected by treatment . . . 
from June to October 1968."

Because the appellant is not shown to have a disability, the 
preponderance of the evidence is clearly against the claim 
and the appeal is denied.




Gynecomastia, including as secondary to herbicide exposure:  

The appellant alleges that he developed gynecomastia as a 
result of in-service exposure to herbicide agents.  

As a predicate matter, the Board first finds that the 
appellant's gynecomastia is not a disability for which a 
grant of service connection may be obtained, and it is on 
this primary basis that the claim is denied.  Brammer, supra.  
Although the appellant was shown to have gynecomastia of a 
"mild" degree during a May 2001 VA examination, it is not 
shown or indeed suggested that such has resulted in any 
impairment in the appellant's earning capacity.  38 C.F.R. § 
4.1; see Davis, supra.

Moreover, assuming that the appellant's diagnosed 
gynecomastia is a disability, such is not shown to have been 
incurred by any incident of military service.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (aff'd, 86 F.3d 1178 
(Fed.Cir. 1996) (Expressly rejecting a challenge to the 
Board's "fundamental authority" to rule in the alternative).

Although the appellant has proffered that such exposure 
caused the gynecomastia, he is not shown to have any medical 
training, it is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).       

There is otherwise no basis to find that gynecomastia is 
related to service, either on a presumptive or direct basis.  
See Schroeder v. West, 212 F.3d 1265 (Fed.Cir. 2000), Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994) (In claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection.).    

Applicable law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6); (Italics added); see also 38 C.F.R. § 3.313.

The appellant does not have a disease listed at 38 C.F.R. § 
3.309(e).  Under that provision, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Gynecomastia may not be presumed to have been so incurred.  
In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

There is also no competent evidence to indicate that the 
appellant's gynecomastia was caused by any incident of 
military service.  Indeed, the examiner conducting the June 
2001 VA medical examination specifically found that the 
medical literature did not indicate a linkage between 
herbicidal exposure and gynecomastia, although he noted that 
there was such a linkage between heavy alcohol intake and the 
claimed disorder.  In this regard, he noted the appellant's 
account that he had had three periods of heavy alcohol intake 
over the past 30 years.  

Assuming that the appellant's claimed disorder is a 
disability within the meaning of the law, and traced to its 
source, the sole basis suggestive of any linkage between 
gynecomastia and military service is the appellant's 
unsupported opinion.  In these circumstances, the clear 
preponderance of the evidence is against the claim, and the 
appeal is denied.  


Rating Claims

The appellant's psychiatric and malaria rating claims are to 
be decided based upon the application of a schedule of 
ratings, which is predicated upon the average impairment of 
earning capacity.  See 38 U.S.C. § 1155; 38 C.F.R. 
§§ 3.321(a) and 4.1.  Separate diagnostic codes identify 
various disabilities.  See 38 C.F.R. Part 4.  

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location, and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  See 38 C.F.R. § 4.20.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last two digits will be "99" for all unlisted conditions. 38 
C.F.R. § 4.27. 

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claims have been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.


Disability evaluation greater than assigned for PTSD, 
currently evaluated as 10 percent disabling:

The record reflects that by rating decision dated in 
September 1994, service connection was granted for PTSD and a 
zero percent evaluation was assigned.  The appellant filed a 
notice of disagreement as to the assigned disability rating, 
and in due course of the appeal, a 10 percent rating was 
assigned by rating decision dated in August 2001.  Because 
applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded, this matter remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

While the appellant's claim was pending, new rating criteria 
for psychiatric disorders, including PTSD, became effective. 
See 61 Fed.Reg. 52,695 (1996) (codified at 38 C.F.R. Part 4).  
The veteran is entitled to have his claim considered under 
these new criteria, and have the rating criteria most 
favorable to his claim applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The previously applicable criteria provided:

A 100 percent evaluation will be assigned for 
PTSD when the attitudes of all contacts except 
the most intimate are so adversely affected as to 
result in virtual isolation in the community. 
Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, 
associated with almost all daily activities such 
as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior will be present. The 
individual will be unable to obtain or retain 
employment. 


A 70 percent rating is warranted when the ability 
to establish or maintain effective or favorable 
relationships with people is severely impaired. 
The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment 
to obtain or retain employment. 

A 50 percent evaluation will be assigned when the 
ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired. By reason of 
psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced 
as to result in considerable industrial 
impairment. 

A 30 percent evaluation will be assigned when 
there is definite impairment in the ability to 
establish or maintain effective or wholesome 
relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 

A 10 percent evaluation will be assigned when the 
psychoneurotic symptoms are less than the 
criteria for the 30 percent rating, with 
emotional tension or other evidence of 
nervousness productive of mild social and 
industrial impairment. 

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Psychoneurotic Disorders. (1996).  

It is noted that the appellant's disorder is evaluated under 
the forgoing criteria and is assigned a 10 percent 
evaluation.  




The revised rating criteria provide:

A 100 percent evaluation is for application where 
there is total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name. 
	
A 70 percent rating is to be assigned where there 
is occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships. 
	
A 50 percent rating is to be assigned where there 
is occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. 

A 30 percent rating is for application where 
there is occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events). 

A 10 percent rating is to be assigned where there 
is occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication. 

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Mental Disorders (2001).

Having carefully examined all of the evidence of record, 
including the appellant's testimony, the Board is of the 
opinion that there exists an approximate balance of evidence 
as to the assignment of a 30 percent disability rating under 
the previously applicable criteria, and the benefit of the 
doubt will be accorded to the appellant.  

Initially, comparison of the two potentially applicable sets 
of rating criteria reveals that application of the former 
provisions result in a more favorable result for the 
appellant.  Although the appellant has been able to maintain 
gainful and apparently skilled employment, the evidence is in 
relative balance as to a finding of  definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people, independent of the workplace.  38 
C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Psychoneurotic Disorders. (1996).  Conversely, 
what is not shown or indeed suggested is that the appellant's 
disorder results in an "occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks," requisite for the application of the 
revised criteria.  38 C.F.R. Part 4, Diagnostic Code 9411 and 
General Rating Formula for Mental Disorders (2001).

The appellant underwent a VA PTSD examination in August 1994.  
It was noted that the appellant had been thrice married, and 
that the appellant's alcohol use had increased after his 
Vietnam service.  The appellant's employment history was 
noted to have improved approximately three years after he was 
discharged from active service, and that he worked for 
approximately 13 years thereafter for an unspecified company.  
He reported that he "got fed up" with this employment and 
quit, and that he had since obtained periodic employment as a 
plumber in construction work.  

The appellant reported that he had recurrent and intrusive 
recollections of his Vietnam experience and nightmares; and 
that he had avoided stimuli which reminded him of such 
service.  He reported that he had a loss of interest in 
activities, and claimed an inability to express love; and 
that these symptoms began some time 10 years after his return 
from Vietnam.  The appellant was diagnosed to have mild PTSD.  
A Global Assessment of Functioning (GAF) score of 60 to 70 
was assigned.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); [Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]; see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Carpenter at 242.  
 
During the course of an August 1994 VA examination, the 
appellant reported that he was employed as a plumber, and 
that he had been so employed from 1977 to the time of the 
examination.  He reported that he had no loss of employment 
over the past year, other than for the reason that no work 
was available.  

During a July 1995 hearing, the appellant testified in 
substance that he sought out work assignments where he could 
work with people he did not know, so that he did not have to 
become involved with coworkers.  He reported that he had a 
quick temper, and that he was depressed.  He stated that he 
"hardly" socialized with anyone, and that he no longer 
drank alcohol.  For entertainment, he reported watching car 
racing on television.  

The appellant underwent a VA psychiatric examination in 
August 1995.  In addition to the symptoms he reported as 
above, he also stated that he had periods of depression where 
he would not shower and when he would have a loss of 
appetite.  As to his employment, he added that he was once 
involved with his brothers in a subcontracting business, but 
that the business failed and that he had been working as a 
plumber and pipe-fitter since 1975 or 1976.  He reported that 
he had two episodes of assaultive behavior, and that since 
his discharge from active service in October 1968, he had had 
about 20 nightmares about Vietnam.  The examiner noted that 
the appellant appeared to be estranged from others. 

The examiner observed that although the appellant appeared to 
be distressed by his Vietnam experiences, he was not 
persistently reexperiencing the trauma, and that the 
appellant did not have flashbacks, intrusive recollections, 
distress or reactivity to cues that symbolize the trauma.  
(Italics as used by the examiner).  Although the examiner 
further observed that the appellant appeared to have 
psychological numbing, his predominant symptoms were anger 
and irritability.  The examiner concluded that the 
appellant's symptoms did not meet the criteria for a 
diagnosis of PTSD.

In an effort to ascertain whether any of the appellant's 
psychiatric symptoms could be attributed to his military 
service, the appellant was afforded a Board directed VA 
psychiatric examination in June 2000.  After reviewing the 
above symptoms and the recorded accounts of their severity, 
the examiner diagnosed the appellant to have dysthymia, and 
assigned a GAF score of 65.  However, the examiner noted that 
the appellant's depression was related to PTSD, and although 
admitting reluctance to do so, attributed "perhaps 60%" of 
the appellant's depression to the service-connected PTSD.     

Cognizant of the inexactitude of attributing the degree of 
the appellant's depression to his PTSD as reported by the 
recent examiner, the Board will presume that all of the 
appellant's psychological impairment is attributable to the 
service-connected disorder.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

The relevant evidence of record summarized above may be 
gleaned to indicate that while the appellant is assuredly 
able to maintain employment, his PTSD symptoms have rendered 
him definitively impaired in the ability to establish or 
maintain effective or wholesome relationships with people:  
he has been married three times, sees little if any of his 
children, does not socialize with others, and he avoids 
contact and job assignments with those with whom he has an 
acquaintance.  

The GAF scores do not support the assignment of a 30 percent 
or higher rating.  However, in and of themselves they are not 
dispositive of the claim, but are instead evidence which must 
be considered.  While further inquiry could be undertaken to 
ascertain the appellant's functioning, the Board is of the 
opinion that the evidence in its present state has reached 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," mandating that the appellant 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).



Although a 30 percent disability evaluation will therefore be 
granted, the Board has considered whether the evidence would 
support the assignment of a 50 percent evaluation under the 
former or current provisions of the Schedule for Rating 
Disabilities.  See Fletcher v. Derwinski, 1 Vet. App. 394 
(1991).  However, the appellant manifestly does not exhibit 
those disturbances of mood, motivation or awareness that are 
requisite for the assignment of a rating greater than 30 
percent.  

Accordingly a 30 percent rating, but no higher, will be 
assigned for PTSD. 
   

Increased (compensable) evaluation for malaria:

The record reflects that by rating decision dated in 
September 1994, service connection was granted for malaria 
and a zero percent evaluation was assigned.  
The appellant argues that he has since had reoccurrences of 
the disorder, and requests an increased rating.  

Having carefully examined all of the evidence of record, 
including the appellant's contentions, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.  

During the pendency of this matter, the rating schedule 
criteria for determining the disability evaluations to be 
assigned for malaria was changed effective August 30, 1996.  
As is noted above, when the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas.  

Under the criteria in effect prior to August 30, 1996, 
malaria that was recently active with one relapse in the past 
year, or old cases with moderate disability warranted a 10 
percent evaluation.  Recently active malaria with two 
relapses in the past six months; or old cases with anemia 
warrant a 30 percent evaluation. Clinically active malaria so 
as to require intensive treatment; recently active malaria 
with three or more relapses over past six months; or old 
cases with marked general impairment of health warrant a 50 
percent evaluation.  Clinically active malaria so as to 
require hospital treatment for a contemplated or elapsed 
period of 14 days or more; or with a combination of cerebral 
symptoms, enlarged spleen, anemia, or other severe symptoms 
warrant a 100 percent evaluation.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (prior to August 30, 1996).

The revised criteria that came into effect on August 30, 
1996, allows for a 100 percent evaluation for the active 
disease of malaria.  It also notes that the diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter rate 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (on and after August 30, 1996).

The old and the new criteria have been considered.  The Board 
finds that the evidence presented in support of the 
appellant's claim does not meet the criteria for an increased 
evaluation under either the old or the revised regulations.

Firstly, although the appellant has reported that he has had 
reoccurrences of the disorder, there is no evidence to 
substantiate this account.  None of the numerous medical 
records on file indicate any mention of malaria, and anemia 
has not been noted.   Similarly, there has been no indication 
of required hospital treatment, cerebral symptoms, enlarged 
spleen, abnormal liver, anemia, or like symptoms.
Although the appellant reported that he believes himself to 
have had reoccurrences of the disorder, as is noted above he 
is not medically trained.  Espiritu, supra.  Indeed, the 
appellant underwent a VA examination, and after reporting the 
appellant's clinical testing did not reveal the presence of 
malaria, the examiner reported that the appellant's reported 
abdominal complaints were likely not related to malaria. 


Moreover, even assuming that the appellant's account of 
having had reoccurrences of the disorder is correct, the 
appellant is clearly not incapacitated by such events.  
Holbrook, supra.  It has been observed in this regard that a 
relatively sustained impairment of earning capacity is a key 
element of determining a claimant's impairment from a 
service-connected disorder.  Voerth v. West, 13 Vet. App. 117 
(1999).  As is noted above, the appellant has maintained 
regular employment as a plumber in the building trades, and 
is reported to have not been working only when such work was 
not available.

The claim is therefore denied.  


ORDER

Service connection for a dental disorder is denied.

Service connection for gynecomastia is denied.

A 30 percent rating is assigned for PTSD, subject to the 
statutes and regulations governing the payment of monetary 
awards.

A compensable disability rating for malaria is denied.  





		
	Richard B. Frank 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

